Citation Nr: 1819858	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals (pneumothorax and hemothorax) of a stab wound to the chest, (claimed as right lung disorder), including as secondary to service-connected right side chest wall scar.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and two friends


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017 a Central Office hearing was held in Washington D.C. before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residual disability from a right chest stab wound he sustained while on active duty.  He asserts that such disability is secondary to his service-connected right side chest wall scar or that residuals of stab wound of the chest (pneumothorax and hemothorax) was aggravated by his service-connected right side chest wall scar.  A VA examination opinion from April 2010 indicates 
that the Veteran's development of a pneumothorax and hemothorax is less likely as not caused by or as a result of his service-connected superficial chest wound.  A March 2017 examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  In either instance, there was no opinion provided on whether residuals (pneumothorax and hemothorax) were aggravated by the service-connected right side chest wall scar.  The proffered opinions are inadequate for deciding this claim, and an addendum medical opinion that addresses the question of aggravation is necessary.  

Moreover, in correspondence dated in October 2014 and at the June 2017 hearing the Veteran noted that he received hospital treatment and treatment from private providers, the records of which are not a part of the claims file.  Specifically, on September 13, 1968 he was treated for right chest stab wound at a hospital at Fort Braggs, North Carolina.  In July 1978 he was treated/evaluated by Dr. W.R. and Dr. McD. for his chest stab wound.  The Veteran also reported that he received treatment from a pulmonology specialist, Dr. L.B. at Towson Pulmonary and Maryland Critical Care in August/September 2014.  The claims file contains a single page of what appears to be a prescription for pain medicine.  Treatment records from Dr. L.B. have not been associated with the record.  In November 2016 the Veteran received a letter notice from VA requesting the return of VA Form 21-4142, "Authorization to Disclose Information...".  The Veteran completed and returned the form.  The record shows that in December 2016 the authorization form the Veteran submitted was rejected because the signature date on the form was invalid (instead of the current date the Veteran inadvertently noted his birthdate in the signature date box).  It does not appear the Veteran was informed of the inadvertency for an opportunity to correct it.  On remand, the AOJ must attempt to obtain all outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted via a 38 C.F.R. § 3.159(b) notice letter addressing the provisions of 38 C.F.R. § 3.310 and asked to provide the necessary releases to attempt to obtain records from Dr. L.B., pulmonology specialist at Towson Pulmonary and Maryland Critical Care in August/September 2014, and Dr. W.R. and Dr. McD who treated him for a chest stab wound in July 1978.

The AOJ should ask the Veteran to provide additional information about the hospital in Fort Braggs, North Carolina, where he received treatment immediately following the stabbing incident in September 13, 1968.  Whether this was a military or private facility should be specified.  The AOJ should respond appropriately to the Veteran's response.  The Veteran should be asked to provide the necessary releases.  If it was a military facility where he was treated, the AOJ should send a request to the medical records repository for that facility, as well as contacting the Federal Archives and Record Center.  

All records requests and responses received should be documented in the Veteran's record, and efforts to obtain any Federal records must continue until a negative response is received, or it is determined that additional development efforts would be futile.

2.  When the above development is completed, the AOJ should return the record to the medical provider who conducted the March 2017 VA-contracted scars and respiratory examinations and rendered the medical nexus opinion (or to another qualified medical professional if that provider is unavailable).  The entire record, to include this REMAND, must be reviewed by the opinion provider.  Based on a review of the record, the opinion provider should provide an opinion that responds to the following:

(a) Identify by diagnosis any residual disability (other than scar), including pneumothorax and hemothorax, that existed during the pendency of this appeal and/or currently exists as a result of a right chest stab wound in service.

(i) The opinion provider is asked to consider the Veteran's complaints of persistent disabling musculoskeletal pain at the site of injury four weeks after the stabbing and finding of probable intercostal neuritis and possible neuroma developing.  (See September 30, 1968 service treatment record).  

(ii) The opinion provider is also asked to consider whether the Veteran, approximately six to eight weeks after the stabbing, was still having problems, including pulling sensation at the wound, some dyspnea, and he had fainted.  (See October 29, 1968 service treatment record)

(b) Identify the likely etiology for each residual disability (other than scar), (including pneumothorax and hemothorax) diagnosed (during the pendency of this appeal); is it at least as likely as not (a 50 percent or greater probability) that the Veteran's residual disability was caused or aggravated by his service-connected right chest stab wound scar?  If not, the examiner should identify the etiology that is considered more likely.  All opinions must be supported by a rationale.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

